Citation Nr: 1102958	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  He 
had additional periods of active duty for training (ACDUTRA) with 
the Army National Guard from April 1979 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and March 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In a February 2005 rating decision, the RO 
denied service connection for bilateral hearing loss and 
tinnitus.  In a March 2007 rating decision, the RO denied service 
connection for COPD.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a transcript 
of that hearing is of record.

In July 2009, the Board remanded the claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested 
during the Veteran's period of service; sensorineural hearing 
loss was not manifested in the first post-service year; and a 
preponderance of the evidence is against a finding that current 
hearing loss disability is related to military service.

2.  Tinnitus was not manifested in service; and a preponderance 
of the evidence is against a finding that current tinnitus is 
related to military service.

3.  COPD was first diagnosed many years after service, and there 
is no competent medical evidence or opinion of a medical 
relationship, or nexus, between current COPD and service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
sensorineural hearing loss be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).

3.  COPD was not incurred in or aggravated by military service.  
38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  

In this case, the Veteran's claims for service connection for 
hearing loss and for tinnitus were received in August 2004, and 
his claim for service connection for COPD was received in 
December 2006.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
August 2004, February 2007 and August 2009.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
his duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in September 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to this matter was provided in the 
February 2007 letter.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His available service treatment 
records, VA and private treatment records, and records from the 
Social Security Administration (SSA) have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA examinations in January 2005 and April 2010 to 
assess the current nature and etiology of his claimed hearing 
loss and tinnitus.  

The Board notes that only the Veteran's active duty service 
treatment records are associated with the claims file.  The RO 
attempted to obtain his Army National Guard service treatment 
records from the Texas Adjutant General; however, only a January 
1976 enlistment examination was available.  In a September 2008 
memorandum, the RO determined, based on negative responses 
received from the Veteran's Army National Guard unit and the 
Texas Adjutant General, that further attempts to obtain these 
records would be futile.  Under these circumstances, the Board 
finds that VA has fulfilled its duty to attempt to obtain any 
outstanding service treatment records, and that no further action 
in this regard is required.  
See 38 C.F.R. § 3.159(b)(2). 

The Board also notes that the Veteran was not provided a VA 
medical examination or opinion in connection with his claim for 
service connection for COPD.  See 38 C.F.R. § 3.159(c)(4).  In 
this regard, the Board has considered whether an examination to 
determine nexus is necessary with respect to this claim, but 
notes that there is no medical evidence of the claimed disability 
until years after the Veteran's military service.  Moreover, no 
lay evidence of record credibly establishes continuity of 
symptomatology.  The Board recognizes that the threshold for 
whether a present disability may be related to service is a low 
one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
under the circumstances of this case, even such low threshold has 
not been met.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations - Service Connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, 
including organic diseases of the nervous system (sensorineural 
hearing loss), become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion 
over another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service. In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does 
not have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria of 38 
C.F.R. § 3.385 and the evidence links the present hearing loss to 
active service.  Id. at 158.

Factual Background and Analysis

Hearing Loss and Tinnitus

The Veteran asserts that his current hearing loss and tinnitus 
are the result of noise exposure during military service - 
specifically, gunfire from howitzers and noise from armored 
tanks.

The Veteran's DD Form 214 reflects that during active duty, his 
military occupational specialty (MOS) was field artillery basic 
(13A10) and his last duty assignment and major command was with 
Battery A, 5th Battalion, 83rd Artillery, 7th United States Army.  
In-service exposure to hazardous noise is conceded.

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For purposes 
of comparison between the service audiometric data and more 
recent VA audiometric data, the table below shows the ASA 
measurements recorded in service, with the comparable ISO (ANSI) 
measurements in parentheses.  At the time of the Veteran's June 
1964 enlistment physical examination, pure tone thresholds, in 
decibels, were noted as follows:
 

HERTZ

500
1000
2000
3000
4000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
-5 (10)
-5 (5)
10 (20)
15 (25)
-5 (0)
LEFT
0 (15)
0 (10)
10 (20)
10 (20)
5 (10)

All service treatment records are silent for complaints or 
findings of hearing loss or tinnitus.  A March 1967 Separation 
Examination Report reflects that the Veteran's puretone 
thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)

A January 1976 Enlistment Examination Report for the Army 
National Guard reflects that the Veteran's puretone thresholds, 
in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
5
5
5
10
10

An October 2002 VA outpatient treatment record reflects that the 
Veteran reported that his hearing had worsened in the past few 
years.  He also said that it was noted in his medical records 
that his hearing had worsened while in the Army.

In August 2004, the Veteran filed claims for service connection 
for bilateral hearing loss and for tinnitus.

An October 2004 private medical record from Dallas Family Hearing 
Center is of record.  While the results of audiometric testing 
were noted in graphical form and were not numerically interpreted 
by the examining audiologist, the audiologist indicated that the 
Veteran had moderate to severe sensorineural hearing loss in both 
ears.  Hearing aids were recommended.   

In an October 2004 letter, a private physician (Dr. G.W.) noted 
that the Veteran complained that he had ringing, popping (greater 
in the right ear than left), and vertigo for many years, but that 
it had just gotten worse.  He also complained of hearing loss.  
The physician stated that the Veteran had tinnitus and neuro 
sensory hearing loss.  Hearing aids were recommended.  

The report of a January 2005 VA ear, nose, and throat (ENT) 
examination reflects that the Veteran said that he had military 
noise exposure from field artillery during training exercises.  
He also reported that he had a 30-year history of civilian noise 
exposure while working in a warehouse with heavy equipment, such 
as forklifts.  He did not use hearing protection in the military 
or after.  He complained of a 5 to 6 year history of progressive 
bilateral hearing loss and tinnitus.  During audiometric testing, 
the Veteran provided inconsistent responses and the audiologist 
noted that the Veteran was either unable or unwilling to perform 
satisfactorily during testing despite being reinstructed multiple 
times.  A VA staff physician (Dr. F.), reviewed the Veteran's 
service treatment records and noted that there was no evidence 
that hearing loss or tinnitus were incurred on active duty.  
Based on the available information, the physician opined that the 
Veteran's hearing loss and tinnitus were not related to military 
service.

In a September 2005 letter, Dr. G.W. stated that the Veteran had 
hearing loss and tinnitus that began when he was in the military 
and exposed to artillery.  The physician opined that the 
Veteran's hearing loss was a result of noise exposure during 
military service because the Veteran did not have hearing loss 
prior to service.

An April 2009 private medical record from Miracle Ear reflects 
that on audiometric testing, the Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
70
75
65
LEFT
90
90
85
90
95

The assessment was severe to profound left ear sensorineural 
hearing loss and moderate to severe right ear sensorineural 
hearing loss.

A November 2009 private medical record from Ear, Nose and Throat 
Surgical Care reflects that the Veteran had moderate-severe 
sensorineural hearing loss in the right ear and moderately severe 
to severe sensorineural hearing loss in the left ear.  Speech 
discrimination was good in the right ear and poor in the left 
ear.  The results of audiometric testing were noted in graphical 
form and were not numerically interpreted by the examining 
audiologist.  

The report of an April 2010 VA audiology evaluation reflects that 
the Veteran's pure tone thresholds, in decibels, were as follows 
(in ISO units):





HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
65
65
60
LEFT
55
75
70
75
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 92 percent in the left ear.  The 
audiologist diagnosed the Veteran with bilateral sensorineural 
hearing loss.  The audiologist also noted that the Veteran 
complained of bilateral tinnitus with onset in the late 1970s.  

The report of the April 2010 VA ENT examination reflects the 
Veteran's complaints of a long history of bilateral hearing loss 
and tinnitus.  The physician (Dr. F.) noted that he had examined 
the Veteran in January 2005 and the Veteran had provided a 
similar history, including exposure to field artillery in 
service, and a 30-year history of civilian noise exposure while 
working in a warehouse with heavy equipment, such as forklifts.  
The diagnosis was bilateral severe sensorineural hearing loss and 
bilateral constant tinnitus.  The physician noted that although 
the examination request indicated that the Veteran had slightly 
degraded hearing acuity on release from activity duty, 
audiometric thresholds recorded at enlistment and separation were 
normal and there was actually no evidence of a pattern of hearing 
loss during active duty.  The physician opined that it was less 
likely than not that the Veteran's hearing loss and tinnitus was 
related to noise exposure during military service.  The physician 
explained that hearing loss caused by acoustic trauma occurs at 
the time of exposure and not many years later.  The physician 
also noted that he reviewed Dr. G.W.'s medical opinion and found 
no rationale to support it.  

Upon review of the evidence, the Board finds that service 
connection is not warranted for tinnitus or hearing loss 
disability.

In this case, according to April 2010 VA audiometric testing, the 
Veteran has a bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385.  He has also been diagnosed with tinnitus.  The 
Board notes, however, that the Veteran's service treatment 
records are silent for any such complaints or diagnosis of 
tinnitus or hearing loss, including at separation.  The first 
medical evidence suggesting the presence of either disability is 
in November 1999 - about 22 years after service.  Such a long 
interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's own statements that his 
hearing loss and tinnitus were incurred during his military 
service and became progressively worse.  He is competent to 
report observable symptoms, and thus such statements could 
potentially show continuity of symptoms such as to enable a grant 
of service connection.  However, his statements as to continuity 
have not been consistent are not deemed credible here.  In this 
regard, the Board notes that the Veteran has reported that his 
hearing loss and tinnitus began worsening in the late 1990s, but, 
at other times, he has stated that his hearing loss and tinnitus 
have progressively worsened since service.  Furthermore, his 
service treatment records, including his separation examination, 
are negative for findings of hearing loss or tinnitus and he did 
not raise a claim referable to his claimed disabilities until 
2004, decades after discharge from active duty.  If he had been 
experiencing continuous problems with hearing loss and tinnitus 
since service it is reasonable to expect that he would have 
initiated a claim much sooner.  Thus, continuity of 
symptomatology has not been established by either the clinical 
record or the Veteran's own statements.  

Regarding the etiology of his current hearing loss and tinnitus, 
the September 2005 opinion from his private physician supports 
the Veteran's claim and the January 2005 and April 2010 VA 
opinions by Dr. F. do not.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert, supra.  Greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Here, the Board finds the September 2005 opinion to be less 
probative because there is no indication that it is based on a 
review of the Veteran's complete pertinent history.  
Specifically, the opinion makes no mention of the Veteran's 
normal separation examination, the absence of pertinent medical 
findings for more than 27 years, or the Veteran's 30-year history 
of civilian noise exposure; it may be that the Veteran neglected 
to provide this information to the physician.

Conversely, Dr. F's opinion is based on a review of the Veteran's 
entire pertinent medical history, including his service treatment 
records and post-service medical evidence as noted above.  The 
physician also provided an explanation of the rationale for the 
conclusions reached.  In light of the foregoing, the Board finds 
that the VA opinion by Dr. F. is the most probative and 
persuasive evidence in these matters.

The Board notes that the Veteran himself believes that his 
hearing loss and tinnitus were caused by noise exposure during 
his active service.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.  

COPD

During the April 2009 Board hearing, the Veteran stated that he 
was first diagnosed with COPD bronchitis in 2004.  He said that 
he believed that his COPD was due to chemicals and smoke during 
military service and that he first noticed that he had breathing 
problems during a PT test in the National Guard.  At first, he 
denied smoking, but after additional questioning, he admitted to 
having a 30-40 year history of smoking one pack of tobacco 
cigarettes per day.

The Veteran's service treatment records are unremarkable for any 
complaints, treatment, or diagnosis related to COPD.  In November 
1965, he was treated with tetracycline for a severe upper 
respiratory infection.  The March 1967 Separation Examination 
Report reflects that his lungs and chest were normal; a chest X-
ray showed no abnormalities.  

A November 1999 VA outpatient treatment note reflects that the 
Veteran had a 30-year history of smoking one pack of tobacco 
cigarettes per day and that he continued to smoke.  He was 
referred for participation in the Quitsmart Program.  (According 
to a January 2006 VA pulmonary consultation record, he quit 
smoking in December 2005).  

A July 2001 VA chest X-ray showed findings consistent with 
moderate to severe chronic obstructive lung disease.  VA 
outpatient treatment records since then have shown continued 
treatment of COPD.

Private medical records from Dr. A.P. reflect that the Veteran 
was treated for COPD in June 2004.  An October 2004 chest CT 
showed moderately severe emphysematous changes throughout both 
lungs.  

The Veteran's SSA records indicate that the Veteran was 
determined to be disabled due to a primary diagnosis of COPD 
since January 2004.  

In this case, the first medical evidence that the Veteran had 
COPD was not until July 2001 - over 34 years after separation 
from active duty.  As noted above, the passage of many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, none of the 
Veteran's medical records includes any comment or opinion 
relating the Veteran's COPD to his military service.  Rather, the 
medical records in relation to his COPD consistently note that he 
has endorsed a 30-year history of smoking, which is suggestive of 
a possible etiology.  Overall, these factors tend to weigh 
against the claim for service connection.

All Claims for Service Connection

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran and his 
representative.  However, to the extent that any such lay 
statements are being offered to answer the question of whether 
the Veteran's claimed disabilities are related to service, such 
evidence must fail.  Such matters are within the province of 
trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative are 
laypersons without the appropriate medical training or expertise, 
they are not competent to render probative (i.e., persuasive) 
opinions on these medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). Consequently, the lay 
assertions as to the etiology of the Veteran's claimed 
disabilities have no probative value.

In reaching the above conclusions, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claims, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).
 

ORDER


Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for COPD is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


